Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/24/2022 was filed after the mailing date of the Non-Final Rejection on 12/30/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Applicant’s amendments filed on 03/30/2022 have been entered. Claims 1-20 remain pending. 

Response to Arguments
Applicant's arguments filed 03/30/2022 have been fully considered but they are not persuasive. 
On Page 12 of Applicant’s Remarks, Applicant details the amendment to Claim 1 that “a configuration of the second unit being identical to a configuration of the first unit” where-as before it was “a configuration and/or a type”.  The amendment to the limitation to be specifically a “configuration” rather than either “a configuration” or “a type”, under the broadest reasonable interpretation does not change the interpretation of the limitation. This can be further seen in the instant application as Figure 1 is described as “a configuration of an exemplary embodiment of the present invention” and [0030] details that the first and second unit may be “first and second personal computers of identical or substantively identical configuration (first and second home electrical appliances).”  Further, Applicant’s Remarks on Page 14 that Tadano does not teach or suggest “a configuration of the second unit being identical to a configuration of the first unit”. As the above details, under a broadest reasonable interpretation (and further by the instant’s application examples of a configuration), the teaching of Tadano in Figure 3 having a multiple of the same type of electrical device (air conditioners) would qualify as having identical configurations.
On Page 13 of Applicant’s Remarks, Applicant details the second amended limitation of Claim 1 as “a storage apparatus that stores, at least a first unit state transition model of the first unit and a second unit state transition model of the second unit, the first unit state transition model including a segment in which each state transition occurs along one directional single path, the first unit state transition model having a different state transition structure from a state transition structure of the second unit for separation of the first waveform of the first unit from the second waveform of the second unit, in a disaggregation of the composite signal in which the first waveform and the second waveform are overlapped in time.” Previously disclosed prior art Ito (US20150058276) teaches in Figure 5, and detailed in [0127], a plurality of household electrical appliances, each having a state transition structure having a plurality of states and paths between the states and a unique waveform associated with the electrical appliance, which teaches the amended limitation. 
Further on Page 13 is the third amended limitation to include “in which each state transition occurs along one directional single path, and the second transition model.” The previously disclosed prior art Ito teaches the state transition occurring along a path from St-1 transitions to state St then to St+1 as shown in Figure 4, and further can be seen in Figure 5 that the states of the electrical appliances having a directional path through each state. As previously disclosed prior art Ito takes this into account for the state estimation unit to perform the estimation of the operating state of the electrical appliance in [0080] and further details using a waveform separation to obtain the current waveform parameter in [0102] to teach the amended limitation.
	On Page 14 of Applicant’s Remarks, Applicant details Ito does not teach the limitation “wherein the first unit is set to operate under an operation constraint corresponding to the first unit state transition model, the operation constraint not being imposed on the second unit”.  Applicant further details on Page 15 that Ito “merely discloses imposing restriction on a parameter value of factorial hidden Markov model”.  The claim limitation details “the first unit is set to operate under an operation constraint corresponding to the first unit state transition model”. In [0796] of Ito, Ito details that the method for monitoring includes steps (C2), (C3), and (D7) which detail imposing a load restriction on the electrical device. Ito further details in [0625] that the load restriction is a restriction of the power consumption of the electrical appliance. Since the limitation is towards that the “unit is set to operate under an operation constraint” which “corresponds to the state transition model”, the teaching of the load restriction from Ito reads upon the limitation since the electrical device as taught by Ito operates under the load restriction that is from the factorial hidden Markov Model.

Claim Objections
Amended Claim 1 is objected to because of the following informalities:  
Claim 1, Lines 26-30 detail “perform, based on the first unit state transition model stored in the storage apparatus, estimation of the first signal waveform of the first unit from the composite signal waveform and separate the first signal waveform from the composite signal waveform, based on state transitions of the first unit state transition model in which each state transition occurs along one directional single path, and the second state transition model.”  Line 30 details “second state transition model” which should be “second unit state transition model”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Amended Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended Claim 1, Lines 26-30 detail “perform, based on the first unit state transition model stored in the storage apparatus, estimation of the first signal waveform of the first unit from the composite signal waveform and separate the first signal waveform from the composite signal waveform, based on state transitions of the first unit state transition model in which each state transition occurs along one directional single path, and the second state transition model.”  In the instant application, the specification details in [0021], [0022], [0023], [0027], [0192], [0201], and [0210] the estimation of a signal waveform of the first unit, without any mention of the use of the “second state transition model” being involved in the process as related in the limitation.  Claims 2-14 are rejected based on dependence on Claim 1. Claim 15 includes the same limitation in Lines 22-26 and as such is rejected under the same reason as given above.  Claims 16-18 are rejected due to dependence upon Claim 15. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Amended Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Amended Claim 1, Lines 26-30 detail “perform, based on the first unit state transition model stored in the storage apparatus, estimation of the first signal waveform of the first unit from the composite signal waveform and separate the first signal waveform from the composite signal waveform, based on state transitions of the first unit state transition model in which each state transition occurs along one directional single path, and the second state transition model.”  
The last part of the limitation of “and the second state transition model” is not clear and distinct to which action of the limitation it is a part, as it could have different interpretations whether it is the action of “perform” or the action of “estimation” is done “based on the first unit state transition model” and “second state transition model”. That it is, the limitation could be either interpreted as “perform, based on the first unit state transition model and the second state transition model stored in the storage apparatus, estimation of the first signal waveform of the first unit from the composite signal waveform and separate the first signal waveform from the composite signal waveform, based on state transitions of the first unit state transition model in which each state transition occurs along one directional single path” or “perform, based on the first unit state transition model stored in the storage apparatus, estimation of the first signal waveform of the first unit from the composite signal waveform and separate the first signal waveform from the composite signal waveform, based on state transitions of the first unit state transition model, in which each state transition occurs along one directional single path, and the second state transition model.” The examiner is interpreting the limitation as in the second case. Claims 2-14 are rejected due to dependence on Claim 1. Claim 15 includes the same limitation in Lines 22-26 and as such is rejected under the same reason as given above and interpreted in the same way by the examiner as given above.  Claims 16-18 are rejected due to dependence upon Claim 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10, and 15- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US20150058276) in view of Tadano (US20160124022).
As best understood, in regards to Claim 1, Ito teaches “a system comprising: a plurality of units including a first unit and a second unit (current waveform and monitoring household appliances – [0064], Figure 1); a sensor that measures a composite signal waveform at a power trunk line (data acquisition unit measures current wave form and voltage waveform – [0079]), to which the plurality of units are electrically connected in common (appliances connected to distribution board which measurement is made thereof – Figure 1-2), wherein individual signals of the plurality of units including a first signal waveform of the first unit and a second signal waveform of the second unit are aggregated to form the composite signal waveform (sum total of current waveforms represents the total waveform of all household appliances – [0065]; Household electrical appliance #1-5 related to waveform with W(1) to W(5) -  Figure 2); and a waveform disaggregation apparatus (monitoring system – Figure 3) comprising: a processor (processor – [0789]; cpu – [0784]); a memory storing program instructions executable by the processor (memory – [0785]); a display (display – [0113]); and a storage apparatus that stores (model storage unit – [0076]), at least a first unit state transition model of the first unit and a second unit state transition model of the second unit (HMM represent operation states – [0023]; model storage unit 13 includes model of each household electrical appliance model – Figure 3), the first unit state transition model including a segment in which each state transition occurs along one directional single path (St-1 transitions to state St then to St+1 – Figure 4), the first unit state transition model having a different state transition structure from a state transition structure of the second unit for separation of the first waveform of the first unit from the second waveform of the second unit, in a disaggregation of the composite signal in which the first waveform and the second waveform are overlapped in time (at time point t=t0, household electrical appliance has state transition structure with states #11, 12, 13, and 14, household electrical appliance #2 has states #21, 22, 23, and 24, with household electrical appliance #1 has unique waveform w(1), household electrical appliance #2 with unique waveform w(2) – [0127], Figure 5), wherein the first unit is set to operate under an operation constraint, the operation constraint corresponding to the first unit state transition model, the operation constraint not being imposed on the second unit (Method for monitoring with the Factorial Hidden Markov Model includes step (C2), (C3), and (D7) which imposing a load restriction on first electrical device – [0796]), wherein the processor is configured to: receive the composite signal waveform (“current waveform Yt as the sum total data becomes an addition value of current consumption W(1), W(2), W(4) and W(5) of the respective household electrical appliances” – [0073]); perform, based on the first unit state transition model stored in the storage apparatus, estimation of the first signal waveform of the first unit from the composite signal waveform and separate the first signal waveform from the composite signal waveform, based on state transitions of the first unit state transition model in which each state transition occurs along one directional single path, and the second state transition model (“state estimation unit performs state estimation for estimating an operating state of each household electrical appliance by using the current waveform Y from the data” – [0080]; “In addition, the state estimation unit supplies an operating state of each household electrical appliance which is an estimation result of the state estimation” – [0081]; “waveform separation learning portion performs waveform separation learning for obtaining a current waveform parameter” – [0102]) and output power consumption of the first unit, on the display (may display current consumption or power consumption of household electrical appliance – [0352]).”
Ito does not teach “a configuration of the second unit being identical to a configuration of the first unit; a receiver that is communicatively connected to the sensor and receives the composite signal waveform from the sensor; receive, from the receiver, the composite signal waveform.”
Tadano teaches “a configuration of the second unit being identical to a type of the first unit (electrical devices can be example television, electric pot, refrigerator – [0060]; multiple air conditioners as possible example of devices in Figure 3); a receiver that is communicatively connected to the sensor and receives the composite signal waveform from the sensor (measuring unit and processing unit connected to each other to enable transmission and reception of information through communication network – [0066]); receive, from the receiver, the composite signal waveform (processor receives over communication network the digital waveform data – [0066]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ito to incorporate the teachings of Tadano to use identical household appliances such as air conditions. Doing so would improve the power monitoring of electrical devices.

In regards to Claim 2, Ito in view of Tadano discloses the claimed invention as above and Ito further teaches “the processor is configured to disaggregate the composite signal waveform of signals of the first unit and the second unit into the first signal waveform of the first unit and a second signal waveform of the second unit, based on the first unit state transition model and the second unit state transition model stored in the storage apparatus (“waveform separation learning portion” – [0102]; “waveform separation learning portion obtains the unique waveform W(m) as a current waveform parameter through the waveform separation learning” – [0178]), the second unit state transition model being different from the first unit state transition model (household electrical appliance model (factor) #1, household electrical appliance model (factor) #2 – [0096], Figure 3) in that the second unit state transition model does not include the segment corresponding to the first unit state transition model (household electrical appliance #1 contains state #11, #12, #13, and #14 while household electrical appliance #2 contains states #21, #22, #23, and #24 at time point t0 – [0127], Figure 5; As the states for the appliance #1 and #2 are different, the state transitions for them would be different since appliance #1 transitions from state #11 -> #12 - > #13->#14 and appliance #2 transitions from state #21->#22->#23->#24).” 

In regards to Claim 3, Ito in view of Tadano discloses the claimed invention as above and Ito further teaches “the first unit operating under the operation constraint corresponding to the segment of the first unit state transition model, when in a first state at a certain time, transitions at a subsequent time to a second state with transition probability of 1 (“P(St|St-1) indicates the transition probability that is a factor is in a combination St-1 of states at the time point t-1 and transitions to a combination St of states at the time point t” – [0148]) and wherein the processor is further configured to, by determining states of the first unit using the state transition in the segment of the first unit state transition model, separate the first signal waveform of the first unit from the composite signal waveform of the second unit (Unique waveform for each state is used, with each household electrical appliance having a state at each time point, current waveforms are obtained from the household electrical appliance separation – [0131]-[0134], Figure 5; Waveform separation performed on household electrical appliance separation – [0070]-[0072], Figure 2).”

In regards to Claim 4, Ito in view of Tadano discloses the claimed invention as above and Tadano further teaches “the first unit and the second unit comprise any one out of: first and second home electrical appliances and a second home electrical appliance (electrical devices can be example television, electric pot, refrigerator – [0060]; multiple air conditioners as possible example of devices in Figure 3).”

In regards to Claim 5, Ito in view of Tadano discloses the claimed invention as above and Ito further teaches “the sensor comprises a current sensor that measures a current flowing through the plurality of units (data acquisition unit comprises a measurement device (sensor) that measures current and voltage – [0078]) and wherein the processor is further configured to obtain a composite current waveform of the plurality of units, as the composite signal waveform (data acquisition unit measures current wave form and voltage waveform – [0079]; sum total of current waveforms represents the total waveform of all household appliances – [0065], Figure 2).”

In regards to Claim 7, Ito in view of Tadano discloses the claimed invention as above and Ito further teaches “the processor is further configured to estimate a state of the first unit at a preceding time or at a succeeding time (“data acquisition unit acquires voltage waveforms along with the current waveforms at time points t=1, …, and T” – [206]; “state estimation unit performs the process of E step using the measurement waveforms Y1 to YT from the data acquisition unit” – [0208]), based on the first state transition model and a prescribed state (state estimation unit performs state estimation for obtaining a state probability or the like which is in each state of each factor #m of the FHMM stored in the model storage unit” – [0209])."

In regards to Claim 8, Ito in view of Tadano discloses the claimed invention as above and Ito further teaches “the processor is further configured to estimate a prescribed state of the first unit, based on the first state transition model and a state at a preceding time or at a succeeding time (“data acquisition unit acquires voltage waveforms along with the current waveforms at time points t=1, …, and T” – [206]; “state estimation unit performs the process of E step using the measurement waveforms Y1 to YT from the data acquisition unit” – [0208]).”

In regards to Claim 9, Ito in view of Tadano discloses the claimed invention as above and Ito further teaches “the model of the operation state of at least the first unit among the plurality of units corresponds to a factor of a Factorial Hidden Markov Model (FHMM) (factorial hidden markov model – [0027]; overall model includes model of each household electrical appliance – Figure 3).”

In regards to Claim 10, Ito in view of Tadano discloses the claimed invention as above and Tadano further teaches “the processor is further configured to detect an anomaly of the first unit, from the first signal waveform disaggregated by the estimation section or prescribed state (information comparing waveform data and operating status compared to indicate abnormal state, deterioration state – [0070]).”

As best understood, in regards to Claim 15, Ito teaches “a computer-based waveform disaggregation method  for a system comprising: a plurality of units including a first unit and a second unit (current waveform and monitoring household appliances – [0064], Figure 1); and a sensor configured to measure a composite signal waveform at a power trunk line (data acquisition unit measures current wave form and voltage waveform – [0079]), to which the plurality of units are electrically connected in common (appliances connected to distribution board which measurement is made thereof – Figure 1-2), wherein individual signals of the plurality of units including a first signal waveform of the first unit and a second signal waveform of the second unit are aggregated to form the composite signal waveform (sum total of current waveforms represents the total waveform of all household appliances – [0065], Figure 2), storing in a storage apparatus (model storage unit – [0076]), a first unit state transition model of the first unit including a segment in which each state transition occurs along one directional single path and a second state transition model of the second unit (HMM represent operation states – [0023]; model storage unit 13 includes model of each household electrical appliance model – Figure 3), the first unit state transition model having a different state transition structure from a state transition structure of the second unit for separation of the first waveform of the first unit from the second waveform of the second unit, in a disaggregation of the composite signal in which the first waveform and the second waveform are overlapped in time (at time point t=t0, household electrical appliance has state transition structure with states #11, 12, 13, and 14, household electrical appliance #2 has states #21, 22, 23, and 24, with household electrical appliance #1 has unique waveform w(1), household electrical appliance #2 with unique waveform w(2) – [0127], Figure 5); the method comprising: setting the first unit to operate under an operation constraint corresponding to the first unit state transition model, the operation constraint being not imposed on the second unit (Method for monitoring with the Factorial Hidden Markov Model includes step (C2), (C3), and (D7) which imposing a load restriction on first electrical device – [0796]; St-1 transitions to state St then to St+1, Directional path detailed in Figure 4-5); receiving, from the sensor, the composite signal waveform of the plurality of units including the first unit that operates under the operation constraint and the second unit (“current waveform Yt as the sum total data becomes an addition value of current consumption W(1), W(2), W(4) and W(5) of the respective household electrical appliances” – [0073]); and performing, based on the first unit state transition model (HMM represent operation states – [0023]), estimation of the first signal waveform of the first unit from the composite signal waveform and separating the first signal waveform from the composite signal waveform, based on state transitions in the segment of the first unit state transition model in which each state transition occurs along one directional single path, and the second unit state transition model (“state estimation unit performs state estimation for estimating an operating state of each household electrical appliance by using the current waveform Y from the data” – [0080]; “In addition, the state estimation unit supplies an operating state of each household electrical appliance which is an estimation result of the state estimation” – [0081]; “waveform separation learning portion performs waveform separation learning for obtaining a current waveform parameter” – [0102]) and outputting power consumption of the first unit, on a display (may display current consumption or power consumption of household electrical appliance – [0352]).”
Ito does not teach “a configuration of the second unit being identical to a configuration of the first unit.”
Tadano teaches “a type of the second unit being identical to a type of the first unit (electrical devices can be example television, electric pot, refrigerator – [0060]; multiple air conditioners as possible example of devices in Figure 3).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ito to incorporate the teachings of Tadano to use identical household appliances such as air conditions. Doing so would improve the power monitoring of electrical devices.

In regards to Claim 16, Ito in view of Tadano discloses the claimed invention as above and Ito further teaches “disaggregating the composite signal waveform of signals of the first unit and the second unit into the first signal waveform of the first unit and the second signal waveform of the second unit, based on the first unit state transition20Docket No. J-18-0321 model and a second unit state transition model (“waveform separation learning portion” – [0102]; “waveform separation learning portion obtains the unique waveform W(m) as a current waveform parameter through the waveform separation learning” – [0178]) the second unit state transition model being different from the first unit state transition model in that the second unit state transition model does not include the segment corresponding to the first unit state transition model (household electrical appliance model (factor) #1, household electrical appliance model (factor) #2 – [0096], Figure 3; household electrical appliance #1 contains state #11, #12, #13, and #14 while household electrical appliance #2 contains states #21, #22, #23, and #24 at time point t0 – [0127], Figure 5; As the states for the appliance #1 and #2 are different, the state transitions for them would be different since appliance #1 transitions from state #11 -> #12 - > #13->#14 and appliance #2 transitions from state #21->#22->#23->#24).”

In regards to Claim 17, Ito in view of Tadano discloses the claimed invention as above and Ito further teaches “the first unit operating under the operation constraint corresponding to the segment of the first unit state transition model, when in a first state at a certain time, transitions, at a subsequent time, to a second state with transition probability of 1 (“P(St|St-1) indicates the transition probability that is a factor is in a combination St-1 of states at the time point t-1 and transitions to a combination St of states at the time point t” – [0148]) and wherein the method further comprises determining states of the first unit using the state transition in the segment of the first unit state transition model to separate the first signal waveform of the first unit from the composite signal waveform of the second unit (Unique waveform for each state is used, with each household electrical appliance having a state at each time point, current waveforms are obtained from the household electrical appliance separation – [0131]-[0134], Figure 5; Waveform separation performed on household electrical appliance separation – [0070]-[0072], Figure 2).”

In regards to Claim 18, Ito in view of Tadano discloses the claimed invention as above and Tadano further teaches “detecting an anomaly of at least the first unit from the disaggregated signal waveform or a prescribed state (information comparing waveform data and operating status compared to indicate abnormal state, deterioration state – [0070]).”

In regards to Claim 19, Ito teaches “A non-transitory computer readable recording medium storing therein a program causing a computer (computer with program executing process – [0780]) of a waveform disaggregation apparatus (current waveform and monitoring household appliances – [0064], Figure 1) communicatively connected to a sensor configured to measure a composite signal waveform at a power trunk line (data acquisition unit measures current wave form and voltage waveform – [0079]), to which a plurality of units including a first unit and a second unit are electrically connected in common (appliances connected to distribution board which measurement is made thereof – Figure 1-2), wherein individual signals of the plurality of units are aggregated to form the composite signal waveform (sum total of current waveforms represents the total waveform of all household appliances – [0065], Figure 2), to execute processing (program running process – [0781]) comprising: storing in a storage apparatus (model storage unit – [0076]), a first unit state transition model of the first unit including a segment in which each state transition occurs along one directional single path and a second state transition model of the second unit (HMM represent operation states – [0023]; model storage unit 13 includes model of each household electrical appliance model – Figure 3), the first unit state transition model having a different state transition structure from a state transition structure of the second unit for separation of a first waveform of the first unit from a second waveform of the second unit, in a disaggregation of the composite signal in which the first waveform and the second waveform are overlapped in time (at time point t=t0, household electrical appliance has state transition structure with states #11, 12, 13, and 14, household electrical appliance #2 has states #21, 22, 23, and 24, with household electrical appliance #1 has unique waveform w(1), household electrical appliance #2 with unique waveform w(2) – [0127], Figure 5); setting the first unit to operate under an operation constraint corresponding to the first unit state transition model, the operation constraint being not imposed on the second unit (Method for monitoring with the Factorial Hidden Markov Model includes step (C2), (C3), and (D7) which imposing a load restriction on first electrical device – [0796]); receiving, from the sensor,  the composite signal waveform including the first signal waveform of a first unit that operates under the operation constraint and the second signal waveform of the second unit (“current waveform Yt as the sum total data becomes an addition value of current consumption W(1), W(2), W(4) and W(5) of the respective household electrical appliances” – [0073]); performing (HMM represent operation states – [0023]) performing estimation of the first signal waveform of the first unit from the composite signal waveform and separation of the first signal waveform from the composite signal waveform, based on state transitions in the segment of the first unit stat transition model in which each state transition occurs along one directional single path, and the second unit state transition model (“state estimation unit performs state estimation for estimating an operating state of each household electrical appliance by using the current waveform Y from the data” – [0080]; “In addition, the state estimation unit supplies an operating state of each household electrical appliance which is an estimation result of the state estimation” – [0081]; “waveform separation learning portion performs waveform separation learning for obtaining a current waveform parameter” – [0102]) and outputting power consumption of the first unit, on a display (may display current consumption or power consumption of household electrical appliance – [0352]).”
Ito does not teach “a plurality of units including a first unit and a second unit having an identical configuration are electrically connected in common.”
Tadano teaches “a plurality of units including a first unit and a second unit having an identical configuration are electrically connected in common (electrical devices can be example television, electric pot, refrigerator – [0060]; multiple air conditioners as possible example of devices in Figure 3).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ito to incorporate the teachings of Tadano to use identical household appliances such as air conditions. Doing so would improve the power monitoring of electrical devices.

In regards to Claim 20, Ito in view of Tadano discloses the claimed invention as above and Tadano further teaches “storing the program causing the computer to execute anomaly decision processing to detect an anomaly of one of the plurality of units from the disaggregated signal waveform or a prescribed state (information comparing waveform data and operating status compared to indicate abnormal state, deterioration state – [0070]).”

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Tadano and Kawai (US20160055044).
In regards to Claim 6, Ito in view of Tadano discloses the claimed invention as above and Ito further teaches “the processor is further configured to store the model in the storage apparatus (“overall models (model parameters thereof) which are stored in the model storage unit” – [0080]-[0081]).”
Ito in view of Tadano does not teach “the processor is further configured to create the model of the operation state of the at least the first unit.”
Kawai teaches “the processor is further configured to create a model of an operation state of the unit (behavior model creation program – [0099]; behavioral model created using hidden markov model – [0059]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ito in view of Tadano to incorporate the teachings of Kawai to create a hidden markov model. Doing so would improve the use the use markov model to determine the abnormalities/faults in systems that have multiple points.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Tadano and Velipasaoglu (US20160217022).
In regards to Claim 11, Ito in view of Tadano discloses the claimed invention as above and Ito further teaches “the first signal waveform disaggregated by the estimation section or a prescribed state (“In addition, the state estimation unit supplies an operating state of each household electrical appliance which is an estimation result of the state estimation” – [0081]; “waveform separation learning portion performs waveform separation learning for obtaining a current waveform parameter” – [0102]).”
Ito in view of Tadano does not teach “the processor is further configured to calculate anomaly level indicating an occurrence degree of anomaly and compares the anomaly level with a threshold to decide whether or not an anomaly occurs.”
Velipasaoglu teaches “the processor is further configured to calculate anomaly level indicating an occurrence degree of anomaly and compares the anomaly level with a threshold to decide whether or not an anomaly occurs (detection engine detects anomalous performance by comparing performance metrics with normal thresholds – [0042]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ito in view of Tadano to incorporate the teachings of Velipasaoglu to use a threshold to determine an anomaly. Doing so would improve the determination of anomalies in data when using a Hidden Markov Model.

In regards to Claim 12, Ito in view of Tadano discloses the claimed invention as above and Ito further teaches “the first signal waveform disaggregated by the estimation section or a prescribed state (“In addition, the state estimation unit supplies an operating state of each household electrical appliance which is an estimation result of the state estimation” – [0081]; “waveform separation learning portion performs waveform separation learning for obtaining a current waveform parameter” – [0102]).”
Ito in view of Tadano does not teach “the processor is further configured to estimate either one or both of a factor in which an anomaly occurs or a state in which an anomaly occurs and compares the anomaly level with a threshold to decide whether or not anomaly occurs.”
Velipasaoglu teaches “the processor is further configured to estimate either one or both of a factor in which an anomaly occurs or a state in which an anomaly occurs and compares the anomaly level with a threshold to decide whether or not anomaly occurs (detection engine detects anomalous performance by comparing performance metrics with normal thresholds – [0042]; moving average can produce an estimate of the average along with estimate of the standard deviation – [0050]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ito in view of Tadano to incorporate the teachings of Velipasaoglu to use a threshold to determine an anomaly. Doing so would improve the determination of anomalies in data when using a Hidden Markov Model.

In regards to Claim 13, Ito in view of Tadano and Velipasaoglu discloses the claimed invention as above and Velipasaoglu further teaches “the processor is further configured to determine priority for each set of the factor and the state (anomaly detection system gives ranked list of predicted anomalies – [0063]), in accordance with an estimated value of the state corresponding to a time at which the anomaly is detected (anomaly clusters based on time – [0044]), and (moving average can produce an estimate of the average along with estimate of the standard deviation – [0050]; estimated average and standard deviation used to identify instances of anomalies – [0074]).”

In regards to Claim 14, Ito in view of Tadano and Velipasaoglu discloses the claimed invention as above and Velipasaoglu further teaches “the processor is further configured to adopt as criterion for determining the priority: (c) the state is a state where a specific time has elapsed from the start of the segment (ranked list of anomalies generated using a time series of feature vectors – [0147]).”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.K./Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863